DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of informalities.
Claim 15 recites the phrase:  “a hexagonal array and a square array i plan view”.  It is believed that this phrase was intended to recite:  “a hexagonal array and a square array in plan view” (see paragraph [0047] on page 10 of Applicant’s specification as originally-filed).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the phrase:  “the dielectric layer”.  However, this phrase lacks antecedent basis because there is no earlier recited “dielectric layer”, only the “dielectric” of the “periodic structure”, “first dielectric portions”, “first intermediate dielectric portions”, “second intermediate dielectric layer”, and “second dielectric layer”.  For examination, this phrase will be treated as:  “the dielectric of the periodic structure”.
Claim 17 recites the phrase:  “the surface [of the metal layer] contacting the periodic structure”.  However, there is no earlier-recited surface of the metal layer which contacts the periodic structure.  Claim 1 merely recites that the metal layer is disposed on a surface of the periodic structure.  Thus, it is unclear whether Claim 17 is intended to introduce a new limitation requiring contact between the metal layer and the surface of the periodic structure.  For examination, this phrase will be treated as:  “the surface of the metal layer which is on the periodic structure”.
Claim 19 recites the phrases:  “the first metal layer” and “the second metal portions”.  However, there is no earlier-recited first metal layer or second metal portions in either Claim 1 or Claim 18, the claims from which Claim 19 depends.  For examination, these phrases will be treated as “a first metal portion of the metal layer” and “a second metal portion of the metal layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-15 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koda et al., WO 2015/147283 A1, published October 1, 2015 (cited in the IDS of 5/27/2020; citations below are to U.S. equivalent US 2017/0011665, cited in the IDS of 10/23/2020).
Regarding Claim 1, Koda discloses:  A display, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a periodic structure that is dielectric and includes a support and a plurality of periodic elements (array of protrusions 42 of display element 21 on base body 41, the protrusions being part of dielectric layer 32; FIGS. 2-5, 13, 14 of Koda);
the support having a reference plane on which the plurality of periodic elements are arranged in a two-dimensional lattice form having a sub-wavelength period (on the reference plane of base body 41, the protrusions 42 are arranged in a two-dimensional lattice form having a period of 100 nm to 600 nm; paragraphs [0063], [0126] and FIGS. 4, 5, 13, 14 of Koda);
the plurality of periodic elements being either convexities projected from the reference plane or concavities recessed in the reference plane (protrusions 42 may be convexities projected from the reference plane of base body 41; FIGS. 4, 5, 13, 14 of Koda); and
a metal layer disposed on a surface of the periodic structure (metal layer 31 is on a surface of the array of protrusions 42; FIGS. 3, 8-12, 18, 19 of Koda);
the surface corresponding to a plane including a region of the reference plane surrounding the individual periodic elements and surfaces of the periodic elements (metal layer 31 may be provided on both the surfaces surrounding the individual protrusions 42 and on the individual protrusions 42 themselves; FIGS. 3, 8-12, 18, 19 of Koda);
the metal layer having a profile conforming to a surface profile of the periodic structure (metal layer 31 has a profile conforming to a surface profile of the array of protrusions 42; FIGS. 3, 8-12, 18, 19 of Koda);
wherein the plurality of periodic elements have an interval therebetween in a first direction, the interval being different from an interval therebetween in a second direction (in a first direction, e.g., left-to-right in FIG. 5 of Koda, the protrusions 42 have an interval of P, whereas, in a second direction, e.g., diagonally across from upper-left to lower-right in FIG. 5 of Koda, the protrusions 42 have an interval which is greater than P; see FIG. 5 of Koda);
the first direction being a direction in which the plurality of periodic elements are arranged in a two-dimensional lattice form, the second direction being a direction in which the plurality of periodic elements are arranged in a two-dimensional lattice form and intersecting the first direction (both directions identified above are directions in which the protrusions 42 are arranged in two-dimensional lattice form, and the directions intersect each other; FIG. 5 of Koda).

Regarding Claim 9, Koda discloses:  A device with a display, the device comprising:  the device according to claim 1; and a light emergence structure which is disposed facing part of either a front surface or a rear surface of the display and allows light to be discharged toward the display (display element 21 may be part of micro-display part 13, which is part of display body 10, which is part of object-to-be-authenticated 50, and object-to-be-authenticated 50 may be illuminated by light source LS; see paragraphs [0037], [0043], [0075], [0077] and FIGS. 1A, 1B, 2, 3, 6, 7, 15-17, 20 of Koda, but see especially FIG. 7 of Koda).

Regarding Claim 10, Koda discloses:  A method of producing a display, the method comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
a first step of forming a periodic structure having a two-dimensional lattice form, as viewed in a direction perpendicular to a front surface of a substrate (array of protrusions 42 of display element 21 on base body 41, the protrusions being part of dielectric layer 32; FIGS. 2-5, 13, 14 of Koda), by transferring asperities of an intaglio plate to a resin applied to the front surface of the substrate (when the material for forming the dielectric layer 32 is a plastic, the dielectric layer 32 including the base body 41 and the protrusions 42 included in the base body 41 is formed, for example, by transferring an original plate to a layer formed with the plastic; paragraph [0057] and FIGS. 4, 5, 13, 14 of Koda);
the periodic structure having convexities or concavities which serve as periodic elements and have a sub-wavelength period (protrusions 42 may be convexities projected from a reference plane of base body 41, the protrusions 42 arranged in a two-dimensional lattice form having a period of 100 nm to 600 nm; paragraphs [0063], [0126]; FIGS. 4, 5, 13, 14 of Koda); and
a second step of forming a metal layer on the periodic structure, the metal layer having a profile conforming to a surface profile of the periodic structure (metal layer 31 has a profile conforming to a surface profile of the array of protrusions 42; paragraph [0061] and FIGS. 3, 8-12, 18, 19 of Koda);
wherein an interval of the plurality of periodic elements arranged in a two-dimensional lattice form in a first direction is different from an interval of the plurality of periodic elements arranged in a two-dimensional lattice form in a second direction which intersects the first direction (in a first direction, e.g., left-to-right in FIG. 5 of Koda, the protrusions 42 have an interval of P, whereas, in a second direction, e.g., diagonally across from upper-left to lower-right in FIG. 5 of Koda, the protrusions 42 have an interval which is greater than P, wherein these directions intersect each other; see FIG. 5 of Koda).

Regarding Claim 11, Koda discloses:  A display, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a periodic structure that is dielectric and includes a support and a plurality of periodic elements (array of protrusions 42 of display element 21 on base body 41, the protrusions being part of dielectric layer 32; FIGS. 2-5, 13, 14 of Koda);
the support having a reference plane on which the plurality of periodic elements are arranged in a two-dimensional lattice form having a sub-wavelength period (on the reference plane of base body 41, the protrusions 42 are arranged in a two-dimensional lattice form having a period of 100 nm to 600 nm; paragraphs [0063], [0126] and FIGS. 4, 5, 13, 14 of Koda);
the plurality of periodic elements being either convexities projected from the reference plane or concavities recessed in the reference plane (protrusions 42 may be convexities projected from the reference plane of base body 41; FIGS. 4, 5, 13, 14 of Koda); and,
a metal layer disposed on a surface of the periodic structure (metal layer 31 is disposed on surfaces of the array of protrusions 42; FIGS. 3, 8-12, 18, 19 of Koda);
the surface corresponding to a plane including a region of the reference plane surrounding the individual periodic elements and surfaces of the periodic elements (metal layer 31 may be provided on both the surfaces surrounding the individual protrusions 42 and on the individual protrusions 42 themselves; FIGS. 3, 8-12, 18, 19 of Koda);
the metal layer having a profile conforming to a surface profile of the periodic structure (metal layer 31 has a profile conforming to a surface profile of the array of protrusions 42; FIGS. 3, 8-12, 18, 19 of Koda);
wherein the periodic elements each have a polygonal shape in plan view (protrusions 42 may have a square shape when viewed from above, and a rectangle shape when viewed from the side; FIGS. 3-5, 8-14, 18, 19 of Koda).

Regarding Claim 12, Koda discloses:  wherein the polygon has at least one interior angle that is an acute angle (protrusions 42 may have a polygonal pillar shape other than the rectangular pillar shape such as a trigonal pillar shape, and thus having at least one angle which is less than 90 degrees; paragraph [0055] and FIGS. 3-5, 8-14, 18, 19 of Koda).

Regarding Claim 13, Koda discloses:  wherein at least part of pairs of adjacent periodic elements among the plurality of periodic elements is arranged such that acute angles in a pair of adjacent periodic elements face each other (when the pillars are trigonal shape [triangle-shaped], the at least one acute angle of the triangle will necessarily face the at least one acute angle of an adjacent pillar because each pillar is surrounded by adjacent pillars; FIGS. 3-5, 8-14, 18, 19 of Koda).

Regarding Claim 14, Koda discloses:  wherein the pair of adjacent periodic elements having acute angles facing each other have centers, the centers having a distance therebetween which is a sub-wavelength (the protrusions 42 are arranged in a two-dimensional lattice form having a period of 100 nm to 600 nm; paragraphs [0063], [0126] and FIGS. 4, 5, 13, 14 of Koda).

Regarding Claim 15, as best understood, Koda discloses:  wherein the plurality of periodic elements are arranged in any one of a hexagonal symmetric array, a hexagonal array and a square array i plan view (protrusions 42 may be arranged in a tetragonal lattice shape, hexagonal lattice shape, or trigonal lattice shape; paragraph [0107] and FIGS. 4, 5, 13, 14 of Koda).

Regarding Claim 17, as best understood, Koda discloses:  wherein the display further includes a dielectric layer which is disposed on a surface of the metal layer facing away from the surface contacting the periodic structure, the dielectric layer having a profile conforming to a surface profile of the metal layer (a plastic layer 101 may be conformal to the metal layer 31 and provided opposite from the dielectric layer 32; paragraphs [0145]-[0149], [0158] and FIG. 19 of Koda).

Regarding Claim 18, Koda discloses:  wherein the metal layer contains metal microparticles having antimicrobial properties (material for forming the metal layer 31 may be gold or silver and may be deposited in particle form; paragraphs [0060], [0086], [0089], [0094] and FIGS. 3, 8-12, 18, 19 of Koda).

Regarding Claim 19, as best understood, Koda discloses:  wherein the first metal layer is made of a material which is the same as that of the second metal portions, the material being at least one of gold, silver and copper (material for forming the metal layer 31 may be gold or silver, and such layer comprises several different portions, e.g., portions on the protrusions 42, and portions surrounding the protrusions 42; paragraphs [0060], [0086], [0089], [0094] and FIGS. 3, 8-12, 18, 19 of Koda; see Examiner’s interpretation of this claim based on the 35 USC 112(b) rejection above).

Claims 1-8, 11 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clausen et al., US 2016/0202394 (corresponding to WO 2015/028037 A1, cited in the IDS of 5/27/2020).
Regarding Claim 1, Clausen discloses:  A display, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a periodic structure that is dielectric and includes a support and a plurality of periodic elements (surface comprising nanostructures 102 on a base plane 105, wherein the substrate material may be a dielectric; paragraph [0113] and FIGS. 1, 2, 5, 6 of Clausen);
the support having a reference plane on which the plurality of periodic elements are arranged in a two-dimensional lattice form having a sub-wavelength period (base plane 105 has a reference plane on which nanostructures 102 are arranged in a two dimensional lattice form, wherein the period 113, 123 of nanostructures 102 in a given direction may be in the range from 100-500 nanometers; paragraph [0072] and FIGS. 1, 2, 5, 6 of Clausen);
the plurality of periodic elements being either convexities projected from the reference plane or concavities recessed in the reference plane (nanostructures 102 are projected upward from the reference plane of base plane 105; FIGS. 1, 2, 5, 6 of Clausen); and
a metal layer disposed on a surface of the periodic structure (metal layers 103, 104 are disposed on the surface having nanostructures 102; paragraph [0060] and FIGS. 1, 2, 5, 6 of Clausen);
the surface corresponding to a plane including a region of the reference plane surrounding the individual periodic elements and surfaces of the periodic elements (metal layers 103 are disposed on surfaces of the individual nanostructures 102, and metal layers 104 are disposed in regions surrounding the nanostructures 102; FIGS. 1, 2, 5, 6 of Clausen);
the metal layer having a profile conforming to a surface profile of the periodic structure (metal layers 103, 104 conform to the surface profile of both the individual nanostructures 102 and the regions surrounding the nanostructures 102; FIGS. 1, 2, 5, 6 of Clausen);
wherein the plurality of periodic elements have an interval therebetween in a first direction, the interval being different from an interval therebetween in a second direction (in a first direction, e.g., left-to-right in FIG. 1 of Clausen, the nanostructures 102 may have an interval of 113, whereas, in a second direction, e.g., vertically from upper-to-lower in FIG. 1 of Clausen, the nanostructures 102 may have an interval 123, wherein intervals 113, 123 may be the same or different; see paragraph [0072] and the lower half of FIG. 1 of Clausen);
the first direction being a direction in which the plurality of periodic elements are arranged in a two-dimensional lattice form, the second direction being a direction in which the plurality of periodic elements are arranged in a two-dimensional lattice form and intersecting the first direction (in both the left-to-right direction and the upper-to-lower direction in FIG. 1 of Clausen, the nanostructures 102 are arranged in a two-dimensional lattice form, and such directions intersect each other; see paragraph [0072] and the lower half of FIG. 1 of Clausen).

Regarding Claim 2, Clausen discloses:  wherein:
the reference plane (base plane 105; FIGS. 1, 2, 5, 6 of Clausen) is provided thereon with:
a first lattice layer having a thickness in a range of 10 nm or more and 200 nm or less (heights 115 of metal layers 104 may be 5 nm to 70 nm; paragraph [0073] and FIGS. 1, 2, 5, 6 of Clausen),
a second lattice layer having a thickness in a range of 10 nm or more and 200 nm or less (heights 114 of metal layers 103 may be 5 nm to 70 nm; paragraph [0072] and FIGS. 1, 2, 5, 6 of Clausen), and
an intermediate lattice layer having a thickness greater than that of the first lattice layer and that of the second lattice layer and sandwiched between the first lattice layer and the second lattice layer in a thickness direction (distance 116 between metal layers 104 and metal layers 103 may be 10 nm to 50 nm; paragraph [0077] and FIGS. 1, 2, 5, 6 of Clausen);
the first lattice layer includes a plurality of first dielectric portions and a first metal layer, the plurality of first dielectric portions being arranged in an island array that is any one of a square array having square array units, a hexagonal array having rhombic array units and a rectangular array having rectangular array units, the first metal layer having a mesh pattern which surrounds the individual first dielectric portions (metal layers 104 may be arranged in an island array which is a square array, wherein the metal layers 104 have a mesh pattern which surrounds the dielectric material of nanostructures [columns] 102 which is at a same height as the metal layers 104; paragraph [0073] and FIGS. 1, 2, 5, 6 of Clausen);
the intermediate lattice layer includes a plurality of first intermediate dielectric portions and a second intermediate dielectric layer, the plurality of first intermediate dielectric portions being arranged in an island array that is any one of a square array having square array units, a hexagonal array having rhombic array units and a rectangular array having rectangular array units, the second intermediate dielectric layer having a mesh pattern which surrounds the individual first intermediate dielectric portions and having a dielectric constant lower than that of the first intermediate dielectric portions (the portion of nanostructures [columns] 102 which is at a height between metal layers 104 and metal layers 103 [distance 116] is arranged in an island array which is a square array, wherein the nanostructures 102 may be plastic, ABS plastic, glass, or other dielectric, and may be surrounded by another dielectric which is protective layer 120 which may be semi-crystalline polymer such as polyethylene or polypropylene, or an ABS co-polymer; paragraphs [0063], [0064], [0113] and FIGS. 1, 2, 5, 6 of Clausen);
the second lattice layer includes a plurality of second metal portions and a second dielectric layer, the plurality of second metal portions being arranged in an island array that is any one of a square array having square array units, a hexagonal array having rhombic array units and a rectangular array having rectangular array units, the second dielectric layer having a mesh pattern which surrounds the individual second metal portions (metal layers 103 may be arranged in an island array which is a square array, wherein such metal layers 103 may be surrounded by a dielectric which is protective layer 120; paragraphs [0063], [0064], [0113] and FIGS. 1, 2, 5, 6 of Clausen);
the periodic elements are the convexities, the first dielectric portions and the first intermediate dielectric portions configure the periodic elements, and the first metal layer and the second metal portions are included in the metal layer (nanostructures [columns] 102 may be convexities which are configured by [i.e., defined by] the material of the columns at the height of metal layers 104 and the material of the columns at the height of the distance 116 between metal layers 104 and metal layers 103, and the metal layer includes metal layers 103, 104; FIGS. 1, 2, 5, 6 of Clausen);
a volume ratio of the first metal layer in the first lattice layer is larger than a volume ratio of the second metal portions in the second lattice layer (at the height of metal layers 104, the metal layers 104 occupy a total volume except for the [smaller] volume of the nanostructures [columns] 102, whereas at the height of metal layers 103, the metal layers 103 occupy only the volume which corresponds to the nanostructures 102 [surrounded by a greater volume of dielectric material], and thus metal layers 104 have a larger volume ratio than the metal layers 103; paragraph [0072] and FIGS. 1, 2, 5, 6 of Clausen; note that, for any given lattice layer, the Examiner is interpreting “volume ratio” as the ratio of the volume of metal in that lattice layer to the total volume of that lattice layer), and a volume ratio of the second metal portions in the second lattice layer is larger than a volume ratio of metal materials in the intermediate lattice layer (at the height of metal layers 104, the metal layers 104 occupy a volume which is a small but substantial fraction of the total volume, whereas at the height of distance 116 between metal layers 104 and metal layers 103, there is no metal layer [or only minimal metal material due to an effect of the deposition process which results in some metal sidewall coverage], and thus there is a larger volume ratio of metal at the height of metal layers 103 compared to at the height of the distance 116; paragraphs [0072], [0075] and FIGS. 1, 2, 5, 6 of Clausen; note that, for any given lattice layer, the Examiner is interpreting “volume ratio” as the ratio of the volume of metal in that lattice layer to the total volume of that lattice layer); and
a ratio of a width of each of the first dielectric portions to a structural period of the first dielectric portions and a ratio of a width of each of the second metal portions to a structural period of the second metal portions are each in a range of 0.25 or more and 0.75 or less (cross-sectional width 112 of the nanostructures 102 may range from 20 nm to 500 nm, whereas the period of nanostructures 102 may range from 100 nm to 500 nm; paragraphs [0072], [0089] and FIGS. 1, 2, 5, 6 of Clausen).

Regarding Claim 3, Clausen discloses:  wherein the first metal layer and the second metal portions have a complex dielectric constant with a negative real part for light in the visible region (metal layers 103, 104 may be aluminum; paragraph [0089] and FIGS. 1, 2, 5, 6 of Clausen).

Regarding Claim 4, Clausen discloses:  wherein a ratio of a width of each of the first dielectric portions to a structural period of the first dielectric portions and a ratio of a width of each of the second metal portions to a structural period of the second metal portions are each in a range of 0.40 or more and 0.60 or less (cross-sectional width 112 of the nanostructures 102 may range from 20 nm to 500 nm, whereas the period of nanostructures 102 may range from 100 nm to 500 nm; paragraphs [0072], [0089] and FIGS. 1, 2, 5, 6 of Clausen).

Regarding Claim 5, Clausen discloses:
wherein the first metal layer is made of a material that is the same as that of the second metal portions (metal layers 103, 104 may both be aluminum; paragraph [0089] and FIGS. 1, 2, 5, 6 of Clausen);
the second dielectric layer is an air layer (protective layer 120 is optional, and thus, when omitted, the nanostructures 102 are surrounded by air; paragraphs [0061], [0112] and FIGS. 1, 2, 5, 6 of Clausen); and
the first dielectric portions and the first metal layer have a difference in refractive index therebetween, the difference being larger than a difference in refractive index between the second dielectric layer and the second metal portions (the refractive index of the substrate, of which the nanostructures are formed, may be 1.52, and thus has a higher difference from the refractive index of aluminum [approximately 1.0 for the mid-point of the visible spectrum] compared to air [having a refractive index of 1.0] versus aluminum; paragraphs [0095], [0105] and FIGS. 1, 2, 5, 6 of Clausen).

Regarding Claim 6, Clausen discloses:  wherein the periodic elements each have a rectangular shape in plan view (nanostructures 102 each have a rectangular shape in plan view; FIGS. 1, 2, 5, 6 of Clausen).

Regarding Claim 7, Clausen discloses:
wherein the intermediate lattice layer further includes intermediate metal portions each being disposed on side faces of a corresponding one of the first intermediate dielectric portions and each being sandwiched between a corresponding one of the first intermediate dielectric portions and the second intermediate dielectric layer (the deposition process of metal layers 104 results in some metal sidewall coverage [distance 117] between a main portion of metal layer 104 and the metal layers 103, wherein such metal sidewall coverage is sandwiched between the dielectric material of nanostructures [columns] 102 and the dielectric material of protective layer 120 [or simply air if protective layer 120 is omitted]; paragraphs [0053], [0072], [0075] and FIGS. 1, 2, 5, 6 of Clausen; however, see especially FIG. 6 of Clausen and note that the notation of reference numerals 103, 104 appears to have been inadvertently reversed in at least one figure of Clausen); and
the intermediate metal portions each form an integral structure with a corresponding one of the second metal portions and are included in the metal layer, the intermediate metal portions on the side faces each having a thickness decreasing toward the first metal layer to minimize reflection of light in the visible region (the metal sidewall portions along distance 117 are integral with the main portions of [upper] metal layers 104 and decrease in thickness in a downward direction towards the other metal layer [lower metal layer] 103; FIGS. 1, 2, 5, 6 of Clausen; however, see especially FIG. 6 of Clausen and note that the notation of reference numerals 103, 104 appears to have been inadvertently reversed in at least one figure of Clausen).

Regarding Claim 8, as best understood, Clausen discloses:  wherein the display further includes a protective layer covering a surface of the dielectric layer facing away from the surface contacting the metal layer (a back face of the film-substrate 101 may be configured, e.g. with an adhesive layer, for enabling connection to an object; paragraph [0112] and FIGS. 1, 2, 5, 6 of Clausen).

Regarding Claim 11, Clausen discloses:  A display, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a periodic structure that is dielectric and includes a support and a plurality of periodic elements (surface comprising nanostructures 102 on a base plane 105, wherein the substrate material may be a dielectric; paragraph [0113] and FIGS. 1, 2, 5, 6 of Clausen);
the support having a reference plane on which the plurality of periodic elements are arranged in a two-dimensional lattice form having a sub-wavelength period (base plane 105 has a reference plane on which nanostructures 102 are arranged in a two dimensional lattice form, wherein the period 113, 123 of nanostructures 102 in a given direction may be in the range from 100-500 nanometers; paragraph [0072] and FIGS. 1, 2, 5, 6 of Clausen);
the plurality of periodic elements being either convexities projected from the reference plane or concavities recessed in the reference plane (nanostructures 102 are projected upward from the reference plane of base plane 105; FIGS. 1, 2, 5, 6 of Clausen); and,
a metal layer disposed on a surface of the periodic structure (metal layers 103, 104 are disposed on the surface having nanostructures 102; paragraph [0060] and FIGS. 1, 2, 5, 6 of Clausen);
the surface corresponding to a plane including a region of the reference plane surrounding the individual periodic elements and surfaces of the periodic elements (metal layers 103 are disposed on surfaces of the individual nanostructures 102, and metal layers 104 are disposed in regions surrounding the nanostructures 102; FIGS. 1, 2, 5, 6 of Clausen);
the metal layer having a profile conforming to a surface profile of the periodic structure (metal layers 103, 104 conform to the surface profile of both the individual nanostructures 102 and the regions surrounding the nanostructures 102; FIGS. 1, 2, 5, 6 of Clausen);
wherein the periodic elements each have a polygonal shape in plan view (nanostructures 102 each have a rectangular shape in plan view; FIGS. 1, 2, 5, 6 of Clausen).

Regarding Claim 16, Clausen discloses:  wherein:
the reference plane (base plane 105; FIGS. 1, 2, 5, 6 of Clausen) is provided thereon with:
a first lattice layer having a thickness in a range of 10 nm or more and 200 nm or less (heights 115 of metal layers 104 may be 5 nm to 70 nm; paragraph [0073] and FIGS. 1, 2, 5, 6 of Clausen),
a second lattice layer having a thickness in a range of 10 nm or more and 200 nm or less (heights 114 of metal layers 103 may be 5 nm to 70 nm; paragraph [0072] and FIGS. 1, 2, 5, 6 of Clausen), and
an intermediate lattice layer having a thickness greater than that of the first lattice layer and that of the second lattice layer and sandwiched between the first lattice layer and the second lattice layer in a thickness direction (distance 116 between metal layers 104 and metal layers 103 may be 10 nm to 50 nm; paragraph [0077] and FIGS. 1, 2, 5, 6 of Clausen);
the first lattice layer includes a plurality of first dielectric portions and a first metal layer, the plurality of first dielectric portions being arranged in an island array, the first metal layer having a mesh pattern which surrounds the individual first dielectric portions (metal layers 104 may be arranged in an island array which is a square array, wherein the metal layers 104 have a mesh pattern which surrounds the dielectric material of nanostructures [columns] 102 which is at a same height as the metal layers 104; paragraph [0073] and FIGS. 1, 2, 5, 6 of Clausen);
the intermediate lattice layer includes a plurality of first intermediate dielectric portions and a second intermediate dielectric layer, the plurality of first intermediate dielectric portions being arranged in an island array, the second intermediate dielectric layer having a mesh pattern which surrounds the individual first intermediate dielectric portions and having a dielectric constant lower than that of the first intermediate dielectric portions (the portion of nanostructures [columns] 102 which is at a height between metal layers 104 and metal layers 103 [distance 116] is arranged in an island array which is a square array, wherein the nanostructures 102 may be plastic, ABS plastic, glass, or other dielectric, and may be surrounded by another dielectric which is protective layer 120 which may be semi-crystalline polymer such as polyethylene or polypropylene, or an ABS co-polymer; paragraphs [0063], [0064], [0113] and FIGS. 1, 2, 5, 6 of Clausen);
the second lattice layer includes a plurality of second metal portions and a second dielectric layer, the plurality of second metal portions being arranged in an island array, the second dielectric layer having a mesh pattern which surrounds the individual second metal portions (metal layers 103 may be arranged in an island array which is a square array, wherein such metal layers 103 may be surrounded by a dielectric which is protective layer 120; paragraphs [0063], [0064], [0113] and FIGS. 1, 2, 5, 6 of Clausen);
the periodic elements are the convexities, the first dielectric portions and the first intermediate dielectric portions configure the periodic elements, and the first metal layer and the second metal portions are included in the metal layer (nanostructures [columns] 102 may be convexities which are configured by [i.e., defined by] the material of the columns at the height of metal layers 104 and the material of the columns at the height of the distance 116 between metal layers 104 and metal layers 103, and the metal layer includes metal layers 103, 104; FIGS. 1, 2, 5, 6 of Clausen);
a volume ratio of the first metal layer in the first lattice layer is larger than a volume ratio of the second metal portions in the second lattice layer (at the height of metal layers 104, the metal layers 104 occupy a total volume except for the [smaller] volume of the nanostructures [columns] 102, whereas at the height of metal layers 103, the metal layers 103 occupy only the volume which corresponds to the nanostructures 102 [surrounded by a greater volume of dielectric material], and thus metal layers 104 have a larger volume ratio than the metal layers 103; paragraph [0072] and FIGS. 1, 2, 5, 6 of Clausen; note that, for any given lattice layer, the Examiner is interpreting “volume ratio” as the ratio of the volume of metal in that lattice layer to the total volume of that lattice layer), and a volume ratio of the second metal portions in the second lattice layer is larger than a volume ratio of metal materials in the intermediate lattice layer (at the height of metal layers 104, the metal layers 104 occupy a volume which is a small but substantial fraction of the total volume, whereas at the height of distance 116 between metal layers 104 and metal layers 103, there is no metal layer [or only minimal metal material due to an effect of the deposition process which results in some metal sidewall coverage], and thus there is a larger volume ratio of metal at the height of metal layers 103 compared to at the height of the distance 116; paragraphs [0072], [0075] and FIGS. 1, 2, 5, 6 of Clausen; note that, for any given lattice layer, the Examiner is interpreting “volume ratio” as the ratio of the volume of metal in that lattice layer to the total volume of that lattice layer); and
a ratio of a width of each of the first dielectric portions to a structural period of the first dielectric portions and a ratio of a width of each of the second metal portions to a structural period of the second metal portions are each in a range of 0.25 or more and 0.75 or less (cross-sectional width 112 of the nanostructures 102 may range from 20 nm to 500 nm, whereas the period of nanostructures 102 may range from 100 nm to 500 nm; paragraphs [0072], [0089] and FIGS. 1, 2, 5, 6 of Clausen).

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872